       Case 2:20-cv-00312-AJS-MPK Document 10 Filed 04/20/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TIMOTHY BOCZKOWSKI,                             )
                                                )
              Petitioner,                       )      Civil Action No. 20-312
                                                )      District Judge Arthur J. Schwab/
                      v.                        )      Magistrate Judge Maureen P. Kelly
                                                )
ROBERT GILMORE,                                 )
                                                )
              Respondent.                       )


                                 MEMORANDUM ORDER

       Timothy Boczkowski (“Petitioner”) has filed a pro se Petition Under 28 U.S.C. § 2254

for Writ of Habeas Corpus by a Person in State Custody, (the “Petition”), seeking to attack his

state court conviction for first degree murder of his second wife, after having been convicted of

the murder of his first wife.

       The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D.

       Magistrate Judge Kelly’s Report and Recommendation, ECF No. 6, filed on April 6,

2020, recommended that the Petition be dismissed pre-service as second or successive and that a

certificate of appealability likewise be denied.    Petitioner was informed that he could file

Objections to the Report by April 23, 2020. Instead of filing “Objections,” Petitioner filed what

he captioned as a “Request for Reconsideration,” ECF No. 8, which this Court shall treat as

Objections.

       After careful review of the Objections, we find nothing in those Objections merits

rejection of the Report and Recommendation. The primary complaint which Petitioner makes is

that the Report overlooks his claim of actual innocence. Petitioner’s argument is both wrong, as
      Case 2:20-cv-00312-AJS-MPK Document 10 Filed 04/20/20 Page 2 of 3



a factual matter, and misses the point. The Report explicitly referenced Petitioner’s argument

about his alleged actual innocence. ECF No. 6 at 2 (“Petitioner also raises an actual innocence

claim based on evidence that was available at the time of his trial, namely the opinion of Dr.

Larkin, one of Petitioner’s defense pathologists who opined that Petitioner’s second wife died of

drowning and not strangulation.”). More importantly though, the alleged existence of new

evidence of actual innocence does nothing to the Report’s recommendation that the Petition be

dismissed as second or successive. It is to the United States Court of Appeals for the Third

Circuit that Petitioner must present any such evidence of actual innocence in the first instance

and receive from that Court permission to file a second or successive Petition in this Court before

he may file a second or successive petition in this Court. Daniels v. Wilson, 2:06CV741, 2013

WL 3834636, at *5 (W.D. Pa. July 24, 2013)(“Moreover, to the extent Petitioner is attempting to

present new evidence before this Court, presumably demonstrating his actual innocence, he must

also first seek permission with the Circuit to file a second or successive habeas petition. See 28

U.S.C. § 2244(b)(2)”).

       According, the following order is entered:

       IT IS HEREBY ORDERED this 20th day of April 2020, after de novo review of the

record and the Report and Recommendation, the Petition for Writ of Habeas Corpus is dismissed

as second or successive.       A certificate of appealability is denied.        The Report and

Recommendation is adopted as the opinion of the Court.



                                                     BY THE COURT:


                                                     s/ Arthur J. Schwab
                                                     ARTHUR J. SCHWAB
                                                     UNITED STATES DISTRICT JUDGE



                                                2
      Case 2:20-cv-00312-AJS-MPK Document 10 Filed 04/20/20 Page 3 of 3




cc:   The Honorable Maureen P. Kelly
      United States Magistrate Judge

      TIMOTHY BOCZKOWSKI
      EA 3797
      SCI GREENE
      175 PROGRESS DRIVE
      WAYNESBURG, PA 15370-8089




                                       3
